FIRST AMENDMENT TO CONSOLIDATED AND AMENDED AND RESTATED
PROMISSORY NOTE
 
THIS FIRST AMENDMENT TO CONSOLIDATED AND AMENDED AND RESTATED PROMISSORY NOTE
(the “Amendment”) is made and entered into as of March 31, 2010 by and between
[i] NTS/VIRGINIA DEVELOPMENT COMPANY, a Virginia corporation, having an address
of 10172 Linn Station Road, Louisville, Kentucky 40223 (“Borrower”), and
[ii] NTS FINANCIAL PARTNERSHIP, a Kentucky general partnership, having an
address of 10172 Linn Station Road, Louisville, Kentucky 40223 (“Lender”).
 
RECITALS:
 
A.   Borrower and Lender are parties to that certain Consolidated and Amended
and Restated Promissory Note dated as of February 1, 2010, evidencing amounts
due from Borrower to Lender on or before March 31, 2010 in the face principal
amount of Six Hundred Sixty Three Thousand Four Hundred Fifty Dollars and Twenty
Five Cents ($663,450.25) (the “Note”).  Certain terms defined in the Note when
used and initially capitalized herein shall have the meanings ascribed to them
in the Note unless expressly otherwise defined herein.
 
B.   Borrower has requested an extension of the maturity date of the Note from
March 31, 2010 to June 30, 2010, and Lender has agreed to such modification.
 
NOW THEREFORE, by mutual agreement of the parties and in mutual consideration of
the agreements contained herein and for other good and valuable considerations,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree that the Note is hereby modified as set forth in this Amendment.
 
1.   Accuracy of Recitals.  Borrower acknowledges the accuracy of the Recitals
stated above.
 
2.   Amendment of Note.  The Note is amended as follows:
 
              The “Maturity Date” of the Note is hereby extended from March 31,
2010 until June 30, 2010, which date shall hereafter be the new “Maturity Date.”
 
3.   Ratification of Note.  Except as expressly modified by this Amendment, all
terms and conditions of the Note shall remain in full force and effect as they
were before the execution and delivery of this Amendment, and those terms and
conditions as modified are hereby incorporated by reference in this Amendment
and shall govern this Amendment in all respects.  The Note is hereby ratified
and reaffirmed by Borrower and shall remain in full force and effect as
previously modified and assumed, and as modified by this Amendment.
 
4.   Counterpart Execution.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.  Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one document.
 

 
 
 
 

5.   No Novation.  This Amendment is a modification only and not a
novation.  Except for the modifications contained herein, the Note shall be and
remain in full force and effect with the changes in this Amendment deemed to be
incorporated therein.  This Amendment is to be considered attached to the Note
and made a part of the Note.  This Amendment shall not release or affect the
liability of any guarantor, surety or endorser of the Note or release any owner
of any collateral securing the Note.  The validity, priority and enforceability
of the Note shall not be impaired by this Amendment.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and to become effective as of the day and year first above written.
 


LENDER:
 
NTS FINANCIAL PARTNERSHIP,
a Kentucky general partnership
By: NTS Capital Corporation, General
Partner
 
By:         /s/ Brian F. Lavin      
Brian F. Lavin, President
 
BORROWER:
 
NTS/VIRGINIA DEVELOPMENT COMPANY, a
Virginia corporation
 
 
By:         /s/ Gregory A. Wells      
Gregory A. Wells,
Executive Vice President
 

 
2